DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The amendment dated 11/28/2022 has been considered and entered.  The response has been considered but was not found to be persuasive.  Therefore, the previous rejections are maintained.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11/28/2022 has been entered.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1 – 3, 6, 7 are rejected under 35 U.S.C. 103 as being unpatentable over Liu (US 2010/0099590)
In regards to claim 1, Liu teaches oil dispersible polymer nanoparticles comprising diblock or triblock polymers (abstract).  The nanoparticles have a particle diameter of from about 20 to about 250 nm [0015].  The polymer comprises units A, B, C which can comprise, wherein when repeat unit y is 0%, the polymer is an ABA polymer, and wherein units A can comprise polyalkylacrylate or polyalkylmethacrylate, unit B can comprise poly-2-hydroxyethyl acrylate or methacrylate, and unit C if present can comprise a carbonyl, carboxylic or hydroxyl group, and may allow the polymer to comprise CHO chemistry alone [0017 – 0036].  
The polymer is useful in oil as a friction reducing agent and a wear reducing agent for machine parts [0037, 0038].  In a preferred embodiment, the polymer is a triblock copolymer comprising units A, C and B including acrylate blocks consisting of carbon, hydrogen and oxygen, i.e., C, H and O chemistry [0081].  In one embodiment, the polymer was mixed at about 0.5% in EHC 45 base oil (i.e., Group II mineral oil) for use as engine oil [0110].  Lubricating oils useful include paraffin, aromatic and naphthene base oils which are suitable for solubilizing the particles, thus including Groups I to III, and V oils [0053, 0082].  Paraffin and naphthene oils are useful oils for the invention [see applicant’s specification, 0009].
Liu teaches the copolymer comprising the claimed units with molar ratios, i.e., 1:1.  In one embodiment the polymer is diblock having molar ratios of 147:96 to 187:109 which is from about 1:1.5 to about 1:2 ratio which is within the claimed range, and wherein the polymers have molecular weights (Mw) of 63000 or 76000 g/mol, wherein Mw/Mn is 1.24 which is within the claimed range [0096, Table 1].  
Thus, since the similar oils and similar additives are useful as in the applicants’ composition, similar Hansen solubility parameter interaction distance would be expected.
In regards to claim 2, Liu teaches the composition having mineral oil as base oil which would be expected to have the recited solubility parameter of the claim in view of paragraph 0009 of applicant’s specification that recites the mineral oil in the group of base oils of the claims.
In regards to claim 3, Liu teaches organic particles having the claimed elements and thus would be expected to have the same properties as claimed.
In regards to claims 6, 7, Liu teaches lubricant for engine which are known to typically comprise the recited additives and thus their presence will be obvious in the composition of Liu.  Liu allows for the presence of other additives [0052].

Response to Arguments
Applicant’s arguments have been considered but they are not persuasive.
Applicants argue that the specific EHC45 base oils and the additive fails to provide the solubility parameter interaction distance of the claims.  The argument is not persuasive.
The composition that was considered was provided in the remarks dated 03/09/2022 as provided below:

    PNG
    media_image1.png
    211
    616
    media_image1.png
    Greyscale

The analysis is drawn to a specific EHC45 base oil and specific monomers comprising 2-ethylhexyl acrylate, tert-butyl acrylate and 2-cinnamoyloxyethyl acrylate.  However, Liu is not limited to EHC45 oils and to ethylhexyl acrylate, tert-butyl acrylate and 2-cinnamoyloxyethyl acrylate copolymer.  For instance, the base oils can be aromatic or naphthene base oils, and the copolymer can be ABA polymer, and wherein units A can comprise polyalkylacrylate or polyalkylmethacrylate, unit B can comprise poly-2-hydroxyethyl acrylate. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TAIWO OLADAPO whose telephone number is (571)270-3723. The examiner can normally be reached 8-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Prem Singh can be reached on 571-272-6381. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 
/TAIWO OLADAPO/Primary Examiner, Art Unit 1771